(‘fl’]: ifisi ICE                                                                                        I_ISA MAI/.
  CARDI.N WI<I(,iIl                                              —                                 (1.1 (K LIE IIII.UDUI(I
                                                                                                      (211)712-3150
Jsiiui.s                                                                 :]_                     LIiccIcrkQi5Ihtnt,rIsgov
 DAVID L. Ilk I ILl S                                                /
 MDI I Y FRANCIS                                                             -                         GAYIF I
 DoINii.AS S. lANE                                                   —                           1311515155 AI)MINISIIIAIIlI<
 Li IZAIIDIlI LANE—MilkS                                                                               (214) 712—3434
 RDiIi.REM. 1:11 I MDIII                                                 —                     gayIc_huIIIpWäMIIINcourtsDv
 LANA MYERS                                           QEourt of TppeaI
 I L:
 ADA IIROWN
                                             ffiftlj Thtrict of cxa nt aIIa                            (24)745-083
                                                   600 CDNIMII1CESIIU ii, SuIiE200
 ( RAIL; SIDIMAR I                                                           —                         ls I-RN’ .1
 no i WillIl III.                                       DAI IAS,1ExASTh202                   WWW.IXCDIII<IS(IIIV/5IIIEDA.ASPX
 DAVID   J SO IENEK                                        (214)71 2-3401)




                                                         February 25, 2015


         Zachanah Williams
         TDCJ No.1883415
         Middleton Unit
         13055 FM 3522
         Abilene, Tx. 79601


          RE:           Court of Appeals Number:      05-13-0 1479-CR
                        Trial Court Case Number:      F-1353277-J

         Style: Zachariah Arthur WIlliams
                        V.
                        The State of Texas


                         I.   The case has been submitted and is pending consideration.

                         2.   The Court of Criminal Appeals has jurisdiction over post—conviction writs and
                              habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                              information.

                         3.   The Court has no record of an appeal on file in the above referenced name or trial
                              court number.

                         4.   Enclosed is a copy of’the opinion in your appeal.

                         5.   This Court does not appoint counsel

                         6.   Neither the judges nor the stafl’of this Court can give legal advice. Therefore, you
                              may wish to contact your attorney; the trial court; or the State Counsel for
                              Offenders, Texas Department of Criminal Justice, P.O. Box 4005, l-luntsville, TX,
                              77342 for further information or assistance.
7.       The Court does not have jurisdiction to compel the trial court to provide you with
         free copies of any of your trial court records. This Court does not provide free
         copies of any documents without prepayment of costs. Our charge is S. 10 per page
         payable in advance by cashier’s check or money order.

8.       Your case has been set for submission on

9.       Our records reflect that the ( your case is set br submission 3/25/2015 on the
         briefs that were filed

10.      Enclosed please find the copies you requested.

II   -   The cost for the copies you requested is



                                 Respectfully,

                                /5/   Lisa Matz, Clerk of the Court




                                             7